DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0588278, cited on 8/21/19 IDS) in view of Park (KR 2010-0000899, machine translation attached) and Ross (US 954887).
For claim 10, Takeuchi teaches an arthropod trapping device (the device shown in Fig. 4 is capable of trapping arthropods), comprising: a suspension element (right hand portion of ref. 6 in Fig. 4); an engagement section (adhesive sheet 1-3 and middle portion of ref. 6 located along the adhesive sheet and strung through holes 4 in Fig. 4) configured to hang downward from the suspension element (note this is an intended 
Takeuchi is silent about wherein the engagement section further comprises a fill marker positioned above a center line towards the first engagement section end, and the contact lead segment hangs downward from the engagement section.
Park teaches an insect trapping device wherein the engagement section 110 comprises a fill indicator mark (one of the upper horizontal lines of grid 111 near ref. 112 in Fig. 1) positioned above a center line (Fig. 1) towards the first engagement section end (upper end of ref. 110; pg. 3, ln 37-39 of machine translation describes a strap installed in ref. 112, considered to be the suspension element) in order to easily identify the number of trapped insects (pg. 5, ln 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement section of Takeuchi to include a fill marker positioned above a center 
Ross teaches an arthropod trapping device (the device shown in Figs. 1-2 is capable of trapping arthropods) that is a vertically-hanging arrangement (Fig. 2), comprising an engagement section (refs. A,1,2 and including at least the portion of ref. 3 contacting refs. A,1 in Fig. 2) configured to hang downward from the suspension element (upper portion of ref. 3, including ref. 4 and a portion of the straight length of ref. 3; see Fig. 2 showing vertically-hanging arrangement), and a contact lead segment 5 that hangs downward from the engagement section from an end of the pest immobilization surface (Fig. 2 shows ref. 5 hanging downward from an end of refs. A,1,2) in order to suspend the device vertically, preferably in a light, exposed place, such as in a window or from the ceiling of a room, where it will readily attract flies and other insects, but will be removed from accidental contact (pg. 1, ln 59-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeuchi to hang vertically such that the contact lead segment hangs downward from the engagement section as taught by Ross in order to suspend the device vertically, preferably in a light, exposed place, such as in a window or from the ceiling of a room, where it will readily attract flies and other insects, but will be removed from accidental contact.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0588278, cited on 8/21/19 IDS) in view of Park (KR 2010-0000899, machine translation attached) and Ross (US 954887), as applied to claim 10 above, and further in view of Diclaro, II et al. (US 2013/0081324, hereinafter “Diclaro”).
For claim 12, Takeuchi in view of Park and Ross is silent about a chemical lure applied to the contact lead segment.
Diclaro teaches an insect trapping device comprising a chemical lure (paras 0021, 0024, 0111 and 0122 describe an insecticide attractant chemical) applied to the contact lead segment 30,80 in order to attract and kill the target insects (para 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact lead segment of Takeuchi in view of Park and Ross to include the chemical lure as taught by Diclaro in order to attract and kill the target insects.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0588278, cited on 8/21/19 IDS) in view of Park (KR 2010-0000899, machine translation attached), Ross (US 954887) and Diclaro, II et al. (US 2013/0081324, hereinafter “Diclaro”), as applied to claims 10 and 12 above, and further in view of Knauf et al. (US 2003/0049296).
For claim 13, Takeuchi in view of Park, Ross and Diclaro is silent about wherein the chemical lure is further applied to the engagement section.
Knauf et al. teach an insect trapping device wherein the chemical lure (paras 0053, 0055, 0062 and 0090 describe a chemical lure being on the device 1-3)  is further applied to the engagement section 1-3 in order to attract a specific target insect (para 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeuchi in view of .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP H0588278, cited on 8/21/19 IDS) in view of Park (KR 2010-0000899, machine translation attached) and Ross (US 954887), as applied to claim 10, and further in view of Gardiner (US 862467).
For claim 15, Takeuchi in view of Park and Ross is silent about wherein the engagement section includes a first card and a second card.
Gardiner teaches an insect trapping device wherein the engagement section (blank describe on pg. 1, ln 48-58) includes a first card and a second card (triangular sections formed by fold lines 8 constitute cards; Figs. 1-2) in order to provide a simple and inexpensive device (pg. 1, ln 7-10) that can be shipped flat and easily assembled. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement section of Takeuchi in view of Park and Ross to include a first card and a second card as taught by Gardiner in order to provide a simple and inexpensive device that can be shipped flat and easily assembled.
Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the prior art of record fails to disclose or render obvious an arthropod trapping device as claimed in detail, especially the features of the engagement section further comprising a fill marker positioned above a center line towards the first engagement section end, and a first end of the contact lead segment extending from the second engagement section end (claims 1 and 16); and wherein the engagement section further includes a pesticide (claim 11).
For claim 1 and 16, Ross (US 954887) in view of Knauf et al. (US 2003/0049296) teaches a similar arthropod trapping device as the claimed invention. However, Ross in view of Knauf et al. lacks the engagement section further comprising a fill marker positioned above a center line towards the first engagement section end, and a first end of the contact lead segment extending from the second engagement section end. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
For claim 11, Takeuchi (JP H0588278, cited on 8/21/19 IDS) in view of Park (KR 2010-0000899, machine translation attached) and Ross (US 954887) teaches a similar arthropod trapping device as the claimed invention. However, Takeuchi teaches away from using pesticides at para 0002 of the machine translation. Thus, it would not be obvious to modify the engagement section of Takeuchi in view of Park and Ross to further include a pesticide.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Takeuchi (JP H0588278), thus, please see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643